Dual-use items and technology (debate)
Τhe next item is the report by Mr Leichtfried, on behalf of the Committee on International Trade, on the Community regime for the control of exports of dual-use items and technology - C7-0062/2010 -.
Mr President, Commissioner, ladies and gentlemen, when I took on the task of preparing the report on the control of exports of dual-use items and technology, although I had some idea of the scope of this report, I did not realise quite how extensive it was.
This report is essentially about a practice that somehow always ends up in the shadows of reports, but which, on the other hand, safeguards jobs and, in my opinion, must be regulated throughout Europe.
It is essentially about facilitation of export licences for products that can be used for both military and civil purposes. These include everything from chemicals to nuclear fuels, weapon parts, computer components and ultimately - and we debated this very intensively - even software and software components.
In my view, it is important that the different regulations that we currently have in the Member States are brought into closer harmony, that they are made more precise, more specific and also more transparent, and, above all, that they can attain transparency at European level.
With this report, it was probably possible to see the consequences of the Treaty of Lisbon for us in the European Parliament properly for the first time. The Commission originally put this proposal to the Council in the belief that the matter would perhaps be settled by the time the Treaty of Lisbon was concluded. That was not the case, however. Thus, it has also come to the European Parliament, and I think it is good that it is being debated in this House, because we see some things, which I will now come to, in a different way to the Council.
We have succeeded in overcoming certain legal complications that arose as a result of the method employed by the Commission. I would like, in particular, to thank the representatives of the Commission for the fact that we have succeeded in regulating the matter in such a way that, from a legal point of view, we are now on a safer footing. Finally, just a few key problems remain.
In this House, we are essentially in agreement on everything, with one exception, and in that regard we are not in agreement with the Council, either. It concerns the question of whether exports should be authorised after they have taken place or before they take place. In this regard, it is sensible, for reasons of safety, oversight and transparency, to ensure that someone asks first before something hazardous is exported and does not retrospectively apply for authorisation after these products have already been exported, as we will then probably not be very successful in prohibiting this export. That is the familiar ex post - ex ante debate: in my opinion, it would make more sense for authorisation to be granted first and then for the products to be exported.
Where we are all in agreement - although not with the Council - is on the subject of transparency in respect of the reporting obligation. I think that the European Parliament should ultimately be informed - how that is achieved from a technical point of view can be discussed - of what, where and how much has been authorised, because we are clearly the body that has to ensure that everything is carried out properly.
It is also important for us to discuss how we should deal with exports of devices that could possibly be used in violations of human rights. I think that such exports should not be permitted. We must ensure that that is the case. I now look forward to the debate.
Member of the Commission. - Mr President, every day, European businesses have to compete in an ever-changing and more competitive environment. The questions of dependability and timely delivery are as important as those of quality and price. Exports of dual-use items create particular challenges in this regard, as such exports are subject to authorisation requirements.
Dual-use items are not niche goods. They are very much items legitimately used in a broad variety of industrial sectors - the space industry, the telecommunications industry, aviation, the chemical industry and many others. The goods are controlled because they could also potentially be used for military purposes.
Many Member States make special export facilitations available to their exporters. These facilitations take the form of general licences and allow businesses in certain Member States to export dual-use items with the minimum burden.
Following an analysis of these national facilitation measures, in 2008, the Commission put forward its proposal aimed at extending these national facilitations to exporters throughout the Union. The proposal for a new EU general export authorisation is designed to allow exporters in all Member States to reap the benefits of simplified export procedures for certain dual-use items to certain destinations. In this way, participation in international exhibitions and fairs will become easier. Exporting items after they have been repaired will also become simpler, and exports of telecommunications equipment and certain industrial chemicals will be simplified. On the other hand, Member States will be able to concentrate their limited resources on transactions that actually do pose a risk.
The Commission regularly receives complaints from industry that certain exports are being prevented from entering one Member State while identical transactions are given a green light in other Member States. The proposal in front of you is a first step towards eliminating these inequalities within our Single Market. Many other countries are taking similar steps to prioritise their work on export control, and we should not be left behind.
I would like to thank the rapporteur, Mr Leichtfried, and other Members for their very constructive work on the proposal. The report presented by you and your committee is definitely a step in the right direction and is broadly consistent with the Commission's view.
Mr President, Commissioner, before us we have a subject that affects trade and security to equal degrees. Dual-use items are products with two uses. That means that they can have both a civil use, as well as a perfectly sensible or downright dangerous, but in any case security-relevant, use. Some parties, for example, the German Federal Ministry of Economics and Technology, claim that these are - and I quote - 'non-critical items'. That is incorrect. This Parliament has previously taken a more responsible position in its committees.
I speak as rapporteur for the opinion of the Committee on Foreign Affairs and of the Subcommittee on Security and Defence. In these committees, we have taken a very clear position. We believe that it would be extremely negligent not to take certain control mechanisms into consideration. I would therefore like to appeal to my fellow Members to follow the recommendations of the Committee on Foreign Affairs and the Subcommittee on Security and Defence and, in particular, the recommendations of the rapporteur, who has just spoken, with regard to the question of ex ante control. This is the one major controversial issue that we still face with regard to this matter.
To perform checks only after the event would result in less security. However, we want more security for EU citizens and also more security for our partner countries and trade partners. We do not want the principle of ex ante control - which the Committee on International Trade and the Committee on Foreign Affairs have followed - to now be replaced by the principle of ex post control. That would place trade interests above security interests. Many Member States, the Netherlands for example, have expressly warned against this. It would therefore undoubtedly be in the interests of our citizens for the plenary to confirm what the committees have drawn up.
Mr President, Commissioner, the Dual-Use Regulation under debate provides for the acquisition of general authorisations for non-critical items and technologies that are exported to third countries and fulfil a dual purpose. However, these general authorisations are also intended to enable European exporters and small and medium-sized enterprises to plan reliably. This regulation is intended to represent a relaxation for our European exporters in order to spare them time-consuming individual authorisation procedures and, above all, also to enhance their competitiveness. I therefore think that detailed registration procedures and the additional requirements imposed on exporters will not result in a relaxation, but rather additional expenditure.
There is no doubt that we must ensure that exports that fulfil dual purposes are also used in a safe manner and cannot present a danger, but, in any case, we also have to question the excessive and unnecessary additional expenditure. I could give the example of a medium-sized enterprise in the field of mechanical engineering that offers a 24-hour service for repairing machines and supplying machine parts. These services must also continue to be possible despite more stringent export provisions.
The same applies in the area of cyber attacks and the involvement of stakeholders. If we do not have clear criteria and framework conditions for these areas, and if the wordings are imprecise, then I have to question the additional expenditure and the generalisation here too. Although it is extremely important to involve stakeholders in decision-making processes, this must always be done with a view to the practical and sensible implementation of the decisions. Here, too, there is no question that transparency and security are essential.
Finally, I would like to stress once again that this regulation is intended to contribute to a facilitation of the procedure and a reduction in bureaucracy. Against the background of the safe use of products and technologies, it is intended to strengthen our European economy and simplify the associated administration.
Mr President, first of all, I would like to congratulate my colleague for the exceptional work he has done on this report, which is so technical, but which entails real implications for the security of Europe's citizens.
The European Union has been enforcing export control measures on dual-use items for nearly 15 years. The adoption of preventive measures such as export licensing requirements and customs registration enables the European Union to take care to avoid the proliferation of weapons, especially weapons of mass destruction. However, the European Union's dual-use regime needs to be more transparent and democratic. A secure system must be set up where notifications about exports involving items which can be used for both civil and military purposes will be collected, transmitted and stored to prevent the danger of the proliferation of weapons of mass destruction.
I also welcome the rapporteur's proposal calling on the Dual-Use Coordination Group to submit an annual report to the European Parliament to help the latter fulfil its control function. It is the duty of the European Commission, in turn, to inform Parliament about the implementation of the regulation's provision on setting up a Community regime for the control of exports of dual-use items and technologies and to submit an impact study for the measures being proposed.
Last but not least, the European Union's representation in international export control regimes needs to be improved. Unfortunately, the lists of items to be controlled are updated by the international regimes and transposed into European Union legislation without the European Parliament being able to participate in this process. This is why I call for better control from Parliament and for its legislative role to be facilitated, as assigned by the Treaty of Lisbon.
Mr President, Commissioner, ladies and gentlemen, for time immemorial, if there is one trade that is difficult to control, it is the arms trade. There are various ways to make this control difficult. One is to trade in apparently harmless weapons or techniques that can easily become a weapon, and that is why we are concerned with dual use in the regulation. Another difficulty is the plethora of rules that make any control system ineffective.
When we started working on this case, the Commission asked us to amend a regulation dating from 2000. Meanwhile, this has been revoked and we were called on to amend the more recent 2009 regulation on the basis of the same obsolete proposal. We have just entered trialogue and we already have a new legislative proposal from the Commission, again to amend the regulation. The first request is therefore to establish clear, simple and transparent rules for European exporters having a consolidated text.
Four points on the position of the Group of the Alliance of Liberals and Democrats for Europe (ALDE). With regard to shipments of low value, we in the ALDE concur with the Council in being very sceptical about this system. Parliament has already limited the maximum value from EUR 5 000 to 3 000 and imposed various other criteria. The list of destination countries is very limited. This is something that small and medium-sized businesses legitimately want, but our main message is that we want security above all, as well as trade, and we must go back to work on this in the trialogue.
We support the policy of ex ante notification and the obligation of registration by Member States. Finally, we demand the maximum degree of transparency to ensure that the regulation provides a mechanism which informs stakeholders, such as human rights or peace monitoring and trade unions organisations, of the various stages that made up the decision-making process, including through a report to the European Parliament
Mr President, Commissioner, I would like to express my sincere thanks to the rapporteur, Mr Leichtfried, for his work on this report and, on behalf of my group, I wish him every success in the undoubtedly difficult negotiations with the Council, which is unfortunately not present at this debate.
However, I would like to mention two aspects. The amendments tabled by the Group of the European People's Party (Christian Democrats) are not helpful to the rapporteur, but undermine the negotiating position of Parliament defined in the Committee on International Trade. The amendments seek to make life easier for arms exporters. Therefore, my group will not support these amendments.
Secondly, I would like to state that my group has considerable problems with the use of the dual-use list to block the access of developing countries in particular to high technology. This relates, in particular, to restrictions on the export of high-performance computers. We have seen the potential for the political abuse of the dual-use list, particularly in the countries of Central and Eastern Europe. For this reason, we have drawn up Amendment 47, and I would ask for your support for this amendment in the interests of the developing countries.
(DE) Mr President, nuclear fuels, chemicals and computer programmes can be used for peaceful purposes, but they can also be used for military purposes. Some Member States have been supplying Libya with weapons and even with torture equipment for years. The most recent arms export report - more like a list of sins - clearly shows that Italy, Malta and Germany supplied the most weapons to Gaddafi. France, on the other hand, was the front-runner with regard to supplies to the Arab region. Others - like my country, Austria - abide by the restrictions. We must combat this imbalance.
All Member States and the entire weapons industry in the EU must observe strict controls and transparency provisions. However, the system must also be kept up-to-date. Particularly with regard to software, IT and smart phones, it needs to be considered whether these will not be of benefit to democratic movements, as we have recently seen in the Arab region, of course. We therefore need more discriminating analyses with regard to the potential uses and the dubiousness of the recipients.
(SV) Mr President, the number of products covered by this legislation that can be used for both civil and military purposes is far greater than we first thought. It includes everything from lorries to aeroplane jet engines and telecommunications equipment. I therefore think it is important to point out that the direct reference to the weapons industry in this regard is often misleading. It also makes this legislation important in terms of simplifying and harmonising the way in which we handle products in Europe that can be used for both civil and military purposes. It must be stringent, predictable and clear, but also harmonised. Every time I hear about a Swedish company that is denied the chance to export to another country for reasons relating to EU legislation, only to then discover that a French company, for example, is perfectly able to export the same products, it is clear that the EU has failed.
We must remember that trade is essentially a good thing. I am thinking of telecommunications equipment, for example, which is incredibly important for democracy movements around the world. This proposal must not make civil trade more difficult and subject to more bureaucracy. I am therefore opposed to the proposal to introduce an ex ante declaration. Modern, just-in-time delivery systems, service agreements and so on make it extremely difficult for fully legitimate products that we want to export and see more of. Most companies know exactly what these products are. Even if they apply an ex post notification, they know that they will be penalised if they export anything. I think it is important to simplify trade. We need to ensure that the legislation is stringent, clear and harmonised, but also simple. This does not fit well with having an ex ante check of everything that is exported. For example, it makes it more difficult to send important telecommunications equipment to countries that need it.
(PL) Mr President, I would like to thank you very much, if I may, for giving me the floor. Our problem concerns the fact that not all of the EU's Member States apply the same criteria with regard to the export of dual-use items. I therefore think that we should aim to ensure that all EU Member States apply the same high standards in respect of the export of civilian products which can be used for military purposes.
I believe that this regulation should, in particular, highlight the need to prevent the unjustified and undesirable proliferation of technologies and their software, since the number of attacks involving modern technologies and software is increasing. I think that this would be an effective way to combat cyber-terrorism.
Mr President, the topic of the report is doubly sensitive, both politically and economically. On the one hand, the EU wants to prevent dual-used goods to be used for military purposes and/or against people. On the other hand, it has to consider the economic interests of producers and users. The regulation is therefore inevitably bushy, having to cover for both existing intentional loopholes and anticipate for others in the future.
Moreover, while for some, the regulation would appear too strong, for others it would appear too weak, requiring constant revision. As a member of the Committee on Foreign Affairs, I fully support the need for a more transparent and stricter regulation. I am therefore totally in favour of authorisation before export and not vice versa. Particularly after Lisbon, Parliament can only help, and this is exactly what it is doing here and now. Consequently, its role should be strengthened, not overlooked.
(DE) Mr President, when it comes to the export authorisation for dual-use items, we are probably all agreed that we need uniform rules in the European Union so that the Member States do not all follow different practices, which would lead to distortions of competition and achieve precisely the opposite of what we actually want.
Of course, it sounds logical when we say that exports should be authorised and approved in advance. We want more transparency and we want this to be monitored so that we can learn from it. In this regard, I would like to express my support for Mrs Köstinger, who said that we obviously need a system that is bearable for our small and medium-sized enterprises and one with which they can cope. The world market is not only for large concerns, but also for small and medium-sized enterprises.
That would also be my appeal to the rapporteur, namely, to ensure that the conditions and requirements laid down are also bearable for, and capable of being implemented by, our small and medium-sized enterprises.
(PT) Mr President, the problem with using civilian products and technologies for military purposes is that there is no approach to it that does not become tied up with controlling exports of what are known as 'dual-use products and related services'. This control of exports is important, and should be carried out in a rigorous manner, which does not adversely affect developing countries' access to the products and technologies required for their development. It is important to increase the transparency of the relevant processes and to enable democratic scrutiny of them.
However, there is also a need for consistency in this area between other European Union policies and the objectives of this regulation. For example, we recall the research projects financed by the Seventh Framework Programme, especially those being engaged in with the participation of the Israeli aerospace industry, which manufactured unmanned aircraft used in the attack on the Gaza Strip in 2008 and 2009, causing the deaths of dozens of people. There is also a need for a rigorous assessment of possible dual civilian military use of the results of these programmes.
Member of the Commission. - Mr President, on behalf of Mr De Gucht, I would again like to thank the rapporteur and his committee for the work they are doing. The Commission very much shares the views in their report and on the two remaining issues where they propose one ex ante system. The most important thing for the Commission is that it is the same system, because we have to avoid all kinds of double standards and over-complications here.
We also agree with you that some kind of reporting mechanism is necessary - without, of course, posing an exaggerated burden on small and medium-sized companies in particular. However, some kind of reporting mechanism would be necessary, and I hope that you will be able to reach a conclusion with the Council on these remaining issues later. Thank you again for this debate, Mr President.
Mr President, I wanted to use the last two minutes to appeal to the Council. However, there are only empty seats where the Council is supposed to be. I am not sure whether it is sensible to conduct debates without the Council. I think it would be appropriate to inform the Council that, if it wants something from the European Parliament, it ought to come here and listen to the relevant debate in this House.
I know that this matter concerns a large branch of industry. It concerns a lot of items and it concerns jobs, particularly jobs in small and medium-sized enterprises which produce high technology and which are incredibly important. For them, it is extremely important that there are uniform regulations in the European Union and that we do not have a situation where - as Mr Fjellner mentioned - one country meets its obligations, but another does not, and, in the end, the ones that lose out are those that abide by the rules. That should not be the case.
It is therefore important for us to find a solution quickly and also for the Council to accept that not everything is as it perceives it to be. This is also important. With this realisation, we will quickly reach a solution in the interests of European industry, European jobs and the protection of human rights and the preservation of security and of freedom from injury outside the European Union. This report is intended to facilitate this.
The debate is closed.
The vote on the report by Mr Leichtfried will take place tomorrow at noon.